DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 and 22-24 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claimed dependent on it, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Support for the full scope of the claimed composition: “a food product”, is not supported because the pending Specification is clear that: The composition yields a food product that according to the invention is a gluten free dough (0011).  There is not support for the scope of any type of food product, as claimed.

Claim Interpretation
Claim 1. A gluten free dough, for a food selected from the group consisting of pizza, focaccia, flat bread, or chips, comprising:
about 15.5 to  30 wt% of a gluten free mixture comprising at least one gluten free flour; 
about 16 to 20 wt% of (added) water; 
about 0.2 to 0.3 wt% of a leavening agent; 
about 0.5 to 19 wt% of an egg-free protein source 
about 45 to 72 wt% of cauliflower florets (a gluten free substitute), comprising a particles size in the range of 500 to 2500 microns.

Patentability of a composition claim is toward the composition as a whole at a single point in time, the ingredients therein, and any physical or chemical structure they impart to the composition. Therefore the matter of: 1) the water in the composition, being added; and 2) the raw cauliflower florets being processed through a processing method selected from the group consisting of chopping, finely grating, shredding, ricing; makes no patentable distinction over: 1) the presence of water and 2) cauliflower florets comprising particles in the range of 500 to 2500 microns in the composition as a whole; because the step claimed do not materially affect the composition claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over CCK in view of Liu, Kirbie and Appelqvist, as evidenced by the combination of BRM, CF, MC, WCO, FS RL and Group ESA.
CCK: Chocolate covered Kate: Healthy Chocolate Cake; published June 18, 2012 at https://chocolatecoveredkatie.com/cauliflower-chocolate-cake/

Liu: LIU QUANQUAN: Nutritious black bread and its production process; CN 1297687 A; APPL-NO: CN 00102012 A; published: June 6, 2001.

Kirbie: Cauliflower bread buns; published online at least by July 13 2016 at: https://kirbiecravings.com/cauliflower-bread-buns/#recipe (as shown in the comment by ALNC).

Appelqvist: Pap composition with cauliflower and manufacturing method of the same; WO 2004023893 A1 published on 2004-03-25.

BRM: Bob’s Red Mill: Bob's Red Mill Flour Weight Chart; published online at least by Apr.19, 2020 at: https://web.archive.org/web/20200419202257/https://www.bobsredmill.com/blog/featured-articles/bobs-red-mill-flour-weight-chart/

CF: Café Fenando: Conversion Tables; published at least by Jul 01, 2017 at: https://web.archive.org/web/20170701145254/http://cafefernando.com/conversion-tables/.

MC: Mayo Clinic: Does ground flaxseed have more…; published at least by Jun 04, 2016 at: https://web.archive.org/web/20160604193452/http://www.mayoclinic.org/healthy-lifestyle/nutrition-and-healthy-eating/expert-answers/flaxseed/faq-20058354

RL: Recipeland: Mini Chocolate chips: published online at least by Oct. 28, 2020 at:
https://web.archive.org/web/20201028145623/https://recipeland.com/ingredients/mini-chocolate-chips-8481


WCO: Web Conversion Online: Tbsp pf Vanilla extract: printed 7/01/2021 from: http://www.webconversiononline.com/weightof.aspx?quantity=1&measure=tablespoonus&ingredient=vanillaextract

FS: Fatsecret: Cauliflower (frozen); published online at least by Mar. 14, 2010 at: https://web.archive.org/web/20100314013434/https://www.fatsecret.com/calories-nutrition/usda/cauliflower-(frozen)

Group ESA: Milk Composition: published Jan. 22, 2018 online at: https://web.archive.org/web/20180122020350/https://www.groupe-esa.com/ladmec/bricks_modules/brick02/co/ZBO_Brick02_2.html


Independent claim 1
CCK teaches methods of making food product compositions, comprising all of the claimed ingredients: a mix comprising at least one gluten free flour; water; a leavening agent; an egg-free protein source; and cauliflower florets (as discussed in detail below).
CCK’s method of making food product compositions, comprises:
1 cup Bob’s GF AP flour blend (about 148 grams) (see BRM comment by 
Whitney Barnes on June 27, 2019 at 9:44 am); 
1/2 tsp each: baking soda and salt (about 3 grams each) (see CF short article);
1 tsp baking powder (about 4 grams) (see CF short article);
1/4 cup unsweetened cocoa powder (about 25 grams) (see CF short article);
2 tbsp ground flax (about 14 grams) (see MC, 2nd para.);
1/3 cup sugar (about 66.7 grams) (see CF short article);
1/4 cup additional sugar (about 50 grams) (see CF short article);
optional 1/2 to 1 cup mini chocolate chips (about 86 to 173 grams) (see RL short article);
1 tbsp pure vanilla extract (about 13 grams) (WCO Vanilla extract, see short article);
2 cups frozen cauliflower (about 250 g) (see FS, short article);
1/2 cup milk of choice (about 123 grams) (see CF short article); and
3 tbsp oil (about 41 grams) or increase milk to scant 2/3 cup (about 40 grams more) (see CF short article).


When summing all of CCK’s ingredients there is a total of about 741 to 912 grams in the composition, which is used to calculate the percentages of individual ingredients discussed below.

Gluten free flour
CCK teaches the use of about 16 to 20 wt% of a gluten free flour blend (i.e. Bob’s GF AP flour) (see Ingredients), which encompasses the claim of about 15.50 to about 30.00 percent of a gluten free mix comprising at least one gluten free flour.

Water
Patentability of a composition claim is toward the composition as a whole at a single point in time, the ingredients therein, and any physical or chemical structure they impart to the composition. Therefore the matter of the water in the composition, being added, makes no patentable distinction over the presence of water in the composition as a whole, because a step of adding water does not materially affect the composition claimed.
CCK teaches the use of from 1/2 to 2/3 cup milk in a composition having a size of about 741 to 912 grams. Given milk has about 87% of water, as evidenced by Group ESA, CCK provides the use of about 15.5 to 19 wt% percent water by way of milk, which anticipates from about 16 to 20 wt% water, as claimed.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food compositions, comprising: plant matter, gluten free flour; a protein source; other ingredients, water and leavening agents, as the modified teaching above, to include from about 16 to 20 wt% water, as claimed, because CCK provides the use of from 1/2 to 2/3 cup milk in a composition having a size of about 741 to 912 grams wherein Group ESA provides evidence that milk has about 87% of water, meaning CCK provides the use of about 15.5 to 19 wt% percent water by way of milk, an anticipatory amount, as claimed.

Leavening agent
CCK teaches the use of about 0.4 percent of a leavening agent (baking powder, see Ingredients), which encompasses the claim of about 0.20 to about 0.30 percent of a leavening agent, because about 0.3 encompasses 0.4.
CCK does not discuss specificity of the claimed amount of leavening agent.
Liu also teaches methods of making dough compositions (ti.), comprising: plant matter, gluten free flour; a protein source; other ingredients, water and leavening agents (ab.); and further provides the use of 0.3 to 0.5 wt% yeast leavening agent (ab.), which encompasses about 0.20 to 0.30 wt% of a leavening agent, as claimed.





It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dough compositions, comprising: plant matter, gluten free flour; a protein source; other ingredients, water and leavening agents, as the modified teaching above, to include the specifically claimed amount of leavening agent, as claimed, because of Liu illustrates that the art finds encompassing amounts with specificity to be suitable for similar intended uses, including methods of making dough compositions, comprising: plant matter, gluten free flour; a protein source; other ingredients, water and leavening agents.

Egg free protein
CCK teaches the use of about 1.5 to 2 wt% of an egg free protein source, flax seed (see Ingredients), which encompasses about 0.50 to 19.00 percent of an egg free protein source, as claimed.

Raw Cauliflower
CCK teaches the use of cauliflower florets which provides a gluten free substitute of processes cauliflower florets.
CCK does not discuss the use of about 45 to 72 wt% cauliflower, as claimed.
Kirbie also teaches methods of making gluten free food compositions used as bases for other foods, comprising processed cauliflower with gluten free flours (see Ingredients).


Kirbie further provides the use of 3 cups of riced raw cauliflower (about 321 g) which converts to about 62.8  wt% riced/grated raw cauliflower florets in the composition as a whole when converting the other ingredients to grams them summing the total weight of the composition made (about 511 grams), as follows:
3 cups finely riced raw cauliflower florets (about 321 g) 
2 large eggs (about 100 g)
1/2 cup shredded parmesan cheese (about 60 g)
2 tbsp almond flour (about 12 g)
2 tbsp coconut flour (about 14 g)
1/2 tsp baking powder (about 0.75 g)
1/2 tsp dry Italian seasoning herb blend (about 0.6 g)
1 tsp white sesame seeds (about 3 g) (see the short article as a whole).

The examiner takes Official Notice that the above volume to gram conversions are commonly known.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food product compositions comprising a cauliflower, gluten free flour blend, protein, leavening agent and flavoring, as the modified teaching above, to include about 55 to 72 wt% of cauliflower, as claimed, because Kirbie illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making food product compositions comprising a cauliflower, gluten free flour blend, protein, leavening agent and flavoring which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Particle size of the comminuted cauliflower 
Although it is not written down in the modified teaching, methods of comminution are long and commonly known, based on any desired size.
Appelqvist teaches about comminuting raw vegetables (pg. 2, 10+; pg. 3, 14+), including cauliflower (top of pg. 6), prior to a heat process (pg. 7, 3+) or after a cold process (pg. 7, 20+), wherein the comminution of the vegetable is achieved by, for example, slicing, crushing, cutting, chopping and macerating at any of the above steps,
to a particle size of between 50 and 0.2 mm (pg. 8, 10+), which anticipates the claimed range of 500 to 2500 microns (0.5 to 2.5 mm) for the cauliflower.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of comminuting raw cauliflower, as the modified teaching above, to include that the raw cauliflower is comminuted to 500 to 2500 microns (0.5 to 2.5 mm), as claimed, because Appelqvist illustrates that the art finds the comminuting of raw vegetables, including raw cauliflower in anticipating ranges, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Other ingredients
CCK teaches the use of about 0.4 to 0.5 wt % of vanilla flavoring, which encompasses the claim of about 2 percent or less of other ingredients in the gluten free food product.

Intended use 
CCK provides that the composition made is a gluten free food product used as a base for other foods (see Instructions and the photo).
CCK teaches the gluten free food product is baked in an 8 x 8 pan (Instructions) and illustrates that it is flat and is a base for other food, including frosting and chocolate chips (photo). Further a cake, by definition is a bread like food in a flat shape, and since the term like means analogous, CCK teaches that the food product is a base for flat bread and chips, as claimed.
In the alternative, it would be reasonable to expect that similar compositions have similar intended uses, including a gluten free food products, including gluten free dough used for a base for pizza, focaccia/flat bread or chips, as claimed. 


In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. 


Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.




Dependent claims
As for claim 22, the teaching above anticipates a raw cauliflower particle size is in the range of 500-1400 microns.

As for claim 23, the claims are toward a composition, not a method of manufacture, therefore the matter of the processed cauliflower florets having been 
processed by a method of ricing makes no distinction over the claimed particle size of the raw cauliflower in the composition.  
 
As for claim 24, as discussed above, the claims are toward a composition, not a method of manufacture,  therefore the matter of the processed cauliflower florets having further been drained of water makes no distinction over the claimed composition. Applicant may claim the total water content/moisture content of the composition claimed as a way to further limit the composition.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
CCK in view of Liu, Kirbie and Appelqvist, as applied to claim 1 and 22-24 above, further in view of BRM.
BRM: Bob’s Red Mill: NEW Gluten Free 1-to-1 Baking Flour (published at least by July 02, 2014 as indicated in the comments section)

As for claim 2, the modified teaching does not discuss the ingredients of Bob’s gluten free flour blend.  It is commonly known that Bob’s brand is synonymous with Bob’s Red Mill (BRM).

BRM also teaches about gluten free flour blends and further provides they have 
brown rice flour, sweet white rice flour, whole grain sorghum flour, potato starch, and tapioca flour with a touch of xanthan gum, which encompasses the claim of brown rice flour, potato starch/flour, tapioca starch/flour, rice flour and xanthan gum, as claimed (see the short article).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using gluten free flour blends, as the modified teaching above, to include the ingredients thereof, as claimed, because BRM illustrates that the art finds such ingredients to be suitable for similar intended uses, including methods of using gluten free flour blends (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 3, CCK teaches the use of about 16 to 20 wt% of a gluten free flour blend (i.e. Bob’s GF AP flour; see Ingredients), which encompasses the claim of about 18 to 21 wt%.  
As for claim 4, CCK teaches the protein source is flax seed, as claimed and discussed above.
As for claim 5, CCK teaches the use of about 1.5 to 2 wt% of an egg free protein source, flax seed (see Ingredients), which encompasses about 0.50 to 2 wt%, as claimed and discussed above.

Response to Arguments

 Rejections Under 35 U.S.C. § 112(a) 
It is asserted, that claim 1 is rejected under 35 U.S.C. § 112 (a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as being indefinite for failing to comply with the written description requirement.  Applicant respectfully submits that the amendment to claim 1 renders the rejection moot and requests that the objection and rejection of claim 1 under § 112(a) be withdrawn. 
In response, please see that said new grounds for rejection based on the claim amendments wherein Applicant does not have support for the full scope of any food product comprising the claimed ingredients.
 
Rejections Under 35 U.S.C. § 103(a) 
It is asserted, that Claim 1 has been amended to more particularly point out the claimed invention. As amended, claim 1 now recites: a food product composition comprising a gluten free food product that is a gluten free dough base for a food selected from the group consisting of pizza, focaccia, flat bread, or chips and having: a gluten free mix composition in an amount of from about 15.50 to about 30.00 weight percentage (wt%) of the food product, the gluten free mix composition having at least one gluten free flour; a liquid consisting of water added in an amount of from about 16.00 to about 20.00 wt% of the food product; a leavening agent in an amount from about 0.20 to about 0.30 wt% of the food product; an egg-free protein source in an amount from about 0.50 to about 19.00 wt% of the food product; a gluten free substitute of processed cauliflower florets in an amount from about 45.00 to about 72.00 wt% of the food product wherein the processed cauliflower florets comprise raw cauliflower florets that have been processed through a processing method selected from the group consisting of chopping, finely grating, shredding, ricing to provide a particle size in the range of 500 - 2500 microns. 
As a general matter, none of the cited references of CCK, Liu, MFC, BRM, CF, MC, WXO, FS, RL, and Groupe ESA, whether alone or in any permissible combination disclose all limitations of claim 1 as currently amended. In particular, none of the references teach, nor suggest, the gluten free substitute of processed cauliflower florets that comprise raw cauliflower florets that have been processed through a processing method selected from the group consisting of chopping, finely grating, shredding, ricing to provide a particle size in the range of 500 - 2500 microns. As has been noted, support for the amendment to claim 1 can be found throughout the specification, for example, with reference to paragraphs [0015], [0058], [0071] of the published specification. 
In response, please see the new ground of rejection above, which was necessitated by said amendments.

It is asserted, that Applicant notes that there appears to be a transcription error in the published specification in paragraph [0015], specifically in the fourth sentence, where an instance of "riced" appears to have been changed in error to an instance of "fried". The text of the fourth sentence in [0015] in Applicant's application as filed reads "According to the invention, riced non-gluten-containing component is sized at approximately 500-2500p." (emphasis added); however the same sentence in the published application has been changed to read "According to the invention, fried non-gluten-containing component is sized at approximately 500-2500p."(emphasis added). 
In response, this is a matter that Applicant should take up with the a USPTO Customer Service Representative, by calling 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

It is asserted, that Applicant has taught in the specification that different sizes of cauliflower particles will surprisingly affect the resulting texture and density of the final product composition. (Par. [0055]).  Additionally, Applicant has also noted a surprising effect that "[t]he particular method for reducing the particles size of the cauliflower florets is chosen to produce a desired texture in the resulting food product (Par. [0058]). 
Thus, the processing methodology for processing the cauliflower florets, and the particle size the cauliflower florets are processed to are described as having an impact on the resulting texture and/or structure of the food product, or the final food product, and would provide a cooperative relationship between the claimed limitations and further would provide an unexpected and useful function. Thus, claim 1, as currently amended to require the limitation of the cauliflower florets being processed through a processing method selected from the group consisting of chopping, finely grating, shredding, ricing to provide the particles size as claimed is not only not taught by any of the cited references, but is deemed to be an important aspect in obtaining the desired end product with the desirable structure and texture for the food product. Applicant respectfully submits that, as amended, claim 1 is patently distinct and allowable over the cited references. 
In response, texture and density of food compositions are a matter of inherency or obviousness, since similar composition are held to have similar properties and functionality, or it would be reasonable to expect, that similar composition have similar properties and functionality. Therefore such an assertion does not distinguish over the claimed food formulation, not would it distinguish over its method of manufacture.

Note to Applicant: In food there is case law that specifically points out that the formulation or creation a food recipe, is not patentable unless it makes a scientific advancement in the field which shows a new/novel reaction, coaction or cooperative relationship between the ingredients used.  An example of this is when two ingredients interact to suspend food foams that sustain at new temperature or for longer periods of time.  
The patent application herein does not provide a new/novel reaction, coaction or cooperative relationship between the ingredients.  However, the examiner has had experience with other Applicants in a similar field, that have chosen to seek alternate methods to protect their trade secret, wherein they have one manufacture make the powdered ingredient mixture packaging and labeling it without amounts of said ingredients, then use a second manufacture to combine this with their wet ingredients.  In their case, using this method provided then with a way to safeguard their invention to 
protect the food formulation/process of making it, that meets their specifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: FC also teaches about comminuting foods, and further provides that it was known to purchase and use food mills, a device used for ricing foods, having 1 mm grater size disks (see short article).  1 mm converts to micron, therefore grating at this size results in particle sizes that encompass the claimed range of 500 to 2500 microns. 
See: FC: Fine Cooking: Food Mill; published online at least by 8/02/2011 at: https://www.finecooking.com/article/food-mill-buy-or-dont-buy (see comment date by jackie2830)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793